Citation Nr: 9918585	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  95-19 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from September 1952 to May 
1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
RO which determined that the veteran had not submitted new 
and material evidence to reopen claims of service connection 
for a back disability and residuals of a kidney disorder. 

In March 1997, the Board found that new and material evidence 
had been submitted to reopen the claim of service connection 
for a back disability.  The claim was reopened and remanded 
for additional development.  The Board also determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for residuals of a kidney 
disorder.

In October 1998, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
November 1998, the opinion was received.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been received.  

2.  The veteran has chronic lumbar strain which had its onset 
in service.

3.  The veteran's lumbar spinal stenosis is not related to 
his in-service back injury.



CONCLUSIONS OF LAW

1.  The veteran's chronic lumbar strain is due to an injury 
which was incurred in service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.102, 3.303 
(1998).

2.  The veteran's lumbar spinal stenosis is not due to 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.102, 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records show that he was 
hospitalized from November 21 to December 2, 1952, after 
sustaining a back injury and right kidney contusion in a fall 
while he was absent without leave.  The diagnosis was that of 
strain of the erector spinae muscles of the low back.  
Although the service department determined that the injury 
was not incurred in the line of duty, VA concluded in a 
January 1967 Administrative Decision that the veteran's 
absence did not materially interfere with the performance of 
his military duties.  Thus, it was determined that any 
residual effects of the back injury were incurred in the line 
of duty.  

A VA hospitalization report dated in September 1966 shows 
that the veteran was seen complaining of low back pain.  The 
pain was in the region of the transverse process of L4.  The 
veteran, however, left the hospital before diagnostic studies 
could be done.  

A VA orthopedic examination in April 1967 revealed a 
diagnosis of congenital sacralization of the 5th lumbar 
segment; no other orthopedic disease was found.  

The report of a January 1971 VA examination included the 
veteran's complaints of back pain and his history of the back 
pain starting in service.  The examiner opined that the 
"only thing that [was] at all definite in his low back would 
be his postural defects which would entitle him to a chronic 
ligamentous low back strain on a postural basis in all 
probability but I [saw] no evidence of bony injury in his 
back."

Private treatment reports include a December 1972 statement 
from the veteran's private physician who reported that he 
first treated the veteran in September 1970 for lumbar spine 
pain which had been present "since 1952."  The physician 
noted that the veteran had been injured during service.  A 
medical certificate signed by another physician in December 
1972 noted that the veteran had experienced low back pain 
since service.

In a June 1978 statement, a private physician noted that the 
veteran was suffering "[l]ong standing" back syndrome and 
that he was currently unable to work.

In October 1980, a VA examination was conducted in connection 
with a claim for nonservice-connected pension.  The veteran 
reported that he had injured his back in 1965 and continued 
to experience pain.  He later told the examiner that his back 
had been painful since service but that he could not recall 
sustaining an injury at that time.  The examiner reviewed the 
service medical records and opined that the veteran 
"probably sustained a contusion of his low back and has had 
some chronic low back strain of a muscular ligamentous nature 
superimposed upon his congenital variation at L5/S1 
articulations on the left, but his disability from such 
should be relatively small." 

A February 1981 psychiatric summary included the comment that 
the veteran had a history of intermittent episodes of 
depression and anxiety, more chronic since a back injury six 
or seven years prior thereto.

In a March 1981 letter, a private physician enclosed copies 
of treatment records and reported that the veteran had marked 
degenerative arthritis of the lumbosacral spine.  A 1986 
psychosocial summary detailed the treatment afforded the 
veteran for complaints referable to a 1984 industrial 
accident in which he was electrocuted.

In an April 1993 statement, a private physician reported 
having treated the veteran for severe spinal stenosis which 
was shown by a CT scan and considered to be a combination of 
congenital construction of the lumbar spine and life long use 
of the spine.  It was noted that neurological irritation was 
first manifest after a July 1992 motor vehicle accident and 
was considered to be causing the developing symptomatology 
referable to the spinal stenosis.

The veteran testified at hearing at the RO in October 1995.  
He asserted that had he sustained injuries to his back and 
kidney when he was assaulted by several security guards in 
service.  When the Hearing Officer pointed to evidence in the 
record which established that those injuries were sustained 
in a fall, the veteran indicated that this was not his story 
and did not elaborate further.  

In February and March 1996, the veteran was seen by a private 
neurosurgeon who indicated that the veteran had had a 
cerebrovascular accident fourteen months earlier.  The 
neurosurgeon noted decreased pinprick in the right calf and 
absent ankle jerks, bilaterally.  A CT scan of the 
lumbosacral spine showed stenosis at L3-L4 and L4-L5 with an 
asymmetrical bulging disc to the right.  It was noted that 
his symptoms were consistent with lumbar radiculopathy.  

A VA examination was conducted in July 1997.  The veteran 
complained of numbness in his legs when walking.  A motor 
examination was described as indefinite as the veteran 
reportedly did not cooperate on strength testing.  The 
examiner opined, in essence, that the veteran's lumbar 
stenosis was not related to the injury in service.  

In October 1998, the Board requested a medical specialist's 
opinion from the Veterans Health Administration (VHA).  In 
November 1998, the opinion was received.  The VHA expert 
thoroughly reviewed the veteran's records and noted that the 
veteran had a past history of low back pain and that he had 
been diagnosed as having lumbar muscular strain dating back 
to 1952.  The specialist noted that the veteran's 
symptomatology suggested a diagnosis of lumbar spinal 
stenosis but that it was unlikely that the stenosis dated 
from the injury in service.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of service connection is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a veteran submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, 
continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran sustained a low back muscle strain during 
service.  He alleges that he has had recurrent low back pain 
ever since.  Although there is a period from 1953 to 1966 
during which there are no contemporaneous reports of medical 
treatment for low back complaints, the medical evidence since 
1966 discusses the veteran's lumbar strain in conjunction 
with his history of injury in service.  Of particular 
interest is the November 1980 VA examination report which 
noted that the veteran had probably sustained a contusion in 
service and that he had some chronic low back strain of a 
muscular ligamentous nature superimposed upon his congenital 
deformity.  Although he now has a diagnosis of spinal 
stenosis, which is discussed hereinbelow, even the VHA expert 
acknowledged that the veteran "has been diagnosed with 
lumbar muscular strain dating back to 1952."  Thus, the 
Board finds that the preponderance of the evidence supports 
service connection for chronic lumbar strain.  

Regarding the veteran's lumbar spinal stenosis, the Board 
notes that there is no medical evidence attributing the 
stenosis to the veteran's injury in service, or any other 
disease or injury in service.  The only medical evidence 
specifically addressing whether there was an etiological 
relationship between the in-service injury and current spinal 
stenosis was the July 1997 VA examination and the VHA 
opinion.  Although the July 1997 examination was not as 
conclusive as the VHA opinion, the examiner did not attribute 
the stenosis to the in-service injury.  The VHA expert 
specifically stated that it was unlikely that the lumbar 
stenosis dated from the injury in service.  In the absence of 
any evidence of spinal stenosis in service or for many years 
thereafter, and in the absence evidence contradicting the VHA 
opinion, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
spinal stenosis.  

(CONTINUED ON NEXT PAGE)



ORDER

Service connection for lumbar spinal stenosis is denied.  

Service connection for chronic lumbar strain is granted.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

